Exhibit 1 China Finance Online receives notification from NASDAQ in connection with an independent director’s resignation Beijing, China, May 8, 2015 – China Finance Online Co. Limited (“China Finance Online”, or the “Company”, “we”, “us” or “our”) (NASDAQ GS: JRJC), has on April 17, 2015 announced the resignation of Mr. Rongquan Leng as an independent director of the Board of Directors of the Company for personal reasons, which was not the result of any disagreement with the Company on any matters relating to the Company’s operations, policies or practices. Pursuant to the rules of The Nasdaq Stock Market (“Nasdaq”), the Company notified Nasdaq on April 17, 2015 of this event, that the Board was no longer comprised of a majority of independent directors and that the Audit Committee is no longer comprised of at least three independent directors as required by Nasdaq Listing Rule 5605(c)(2)(A).On May 7, 2015, the Company received from the staff of the Listing Qualifications Department of Nasdaq a letter (the “Staff Letter”) indicating that, due to Rongquan Leng’s resignation, the Company was not in compliance with Listing Rule 5605 with respect to independent directors, audit and compensation committee requirements. Consistent with Listing Rules 5605(c)(4) and 5605(d)(4), the Staff Letter indicated that Nasdaq will provide the Company a cure period in order to regain compliance (i) until the earlier of the Company’s next annual shareholders’ meeting or April 17, 2016, or(ii) if the next annual shareholders’ meeting is held before October 14, 2015, then the Company must evidence compliance no later than October 14, 2015. The Company fully intends to regain compliance with the requirements prior to such cure period ends to ensure continued listing on Nasdaq. Safe Harbor Statement This press release contains forward-looking statements which constitute “forward-looking” statements within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, and as defined in the U.S. Private Securities Litigation Reform Act of 1995. The statements contained herein reflect management's current views with respect to future events and financial performance. These forward-looking statements are subject to certain risks and uncertainties that could cause the actual results to differ materially from those in the forward-looking statements, all of which are difficult to predict and many of which are beyond the control of the Company.These risk factors and uncertainties include, amongst others, the changing customer needs, regulatory environment and market condition that we are subject to; the uneven condition of the world and Chinese economy that could lead to volatility in the equity markets and affect our operating results in the coming quarters;​ the impact of the changing conditions of the mainland Chinese stock market, Hong Kong stock market and global financial market on our future performance; the unpredictability of our strategic transformation and growth of new businesses, including our precious metal trading service; the prospect of our margin-related business and the degree to which our implementation of margin account screening and ongoing monitoring will yield successful outcome; the degree to which our strategic collaborations with partners will yield successful outcome; the prospect for China’s high-net-worth and middle-class households; the prospect of equipping our customer specialists with new technology, tools and financial knowledge; wavering investor confidence that could impact our business; and​ possible non-cash goodwill, intangible assets and investment impairment may adversely affect our net income.​ Further information regarding these and other risks is included in the Company’s filings with the U.S. Securities and Exchange Commission, including its annual report on Form 20-F under “Forward-Looking Information” and “Risk Factors”. The Company does not undertake any obligation to update any forward-looking statement as a result of new information, future events or otherwise, except as required under applicable law. Contact: Xiaoli Xing China Finance Online Co. Limited +86-10-5832-5288 ir@jrj.com
